Citation Nr: 1610174	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for a low back disability.

The appeal was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development in a November 2013 Board decision. 
There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). As directed by the Board, the RO, in a November 2013 letter, requested that the Veteran identify and authorize a separate release for each identified private medical treatment provider. To date, the Veteran has not responded to this request. The RO also obtained a new VA medical opinion. While the remand instructions mention examining the Veteran, it is clear from the overall language of the Board's remand that this was a typographical error, an examination was not required, and the medical opinion based on a review of the claims file constitutes substantial compliance. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDINGS OF FACT

1. The Veteran has a current low back disability.

2. The Veteran sustained several low back injuries during service.

3. The Veteran's current low back disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110,  5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

In a March 2010 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for a low back disability. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's service treatment records, the identified post-service treatment records for which valid releases were signed by the Veteran, and lay statements.

The Veteran was afforded VA examinations in January 2011 and November 2013. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board has previously held in a November 2013 remand that the January 2011 VA examination was inadequate and directed the RO to obtain a new medical opinion as to the nature and etiology of the Veteran's low back disability. The November 2013 VA examination was thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim. The November 2013 VA examiner fully reviewed all medical evidence of record and specifically addressed the Veteran's in-service back injuries, his reported medical history, and current low back disability. Id. In addition, the November 2013 VA examiner opined on the etiology of the Veteran's current low back disability. As a result, the Board finds the November 2013 VA examination to be adequate for rating purposes of the issue on appeal.

The Board notes that the Veteran submitted three copies of VA Form 21-4142, Authorization and Consent to Release Information, in April 2012. As noted on the signature page, these forms must be submitted to the appropriate doctors within 180 days after signing in order to be valid. In a February 2013 letter, the VA notified the Veteran that these releases had expired before the RO had submitted them to the appropriate doctors. In the same letter, the RO provided new copes of VA Form 21-4142 to the Veteran and asked that he complete and return a new release for each of the previously identified doctors. To date, the Veteran has not responded to this request. While the 180 day time period elapsed without the required action by the RO, the RO subsequently made multiple requests to the Veteran to resubmit the required forms and he did not respond.  VA is unable to obtain these records from the private medical providers without further cooperation from the Veteran. As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it currently stands

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In this case, the Veteran's low back disability is noted to be diagnosed as degenerative disc disease and spondylolisthesis, neither of which are a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for a Low Back Disability - Analysis

The Veteran contends that his current low back disability is related to his low back injuries during service. He reports that his first back strain happened during service when he carried 70 pound ammunition crates on his shoulders.

The Board finds that the Veteran incurred several low back injuries during service. Each of these injuries involves complaints of back pain. When a lower back diagnosis is included in the Veteran's service treatment records, it is always for muscle strain.

In June 1977, the Veteran's service treatment records reflect that he complained of constant lower back pain that increased when lifting. He was diagnosed with a muscle strain. 

In August 1977, the Veteran's service treatment records indicate that he complained of constant pain in his middle back while walking around. He was diagnosed with a slight muscle strain.

The Veteran's service treatment records indicate that he was again treated for low back pain in September 1978, when he reported experiencing a sharp, continuous ache in his lower back. No diagnosis was given.

His service treatment records also indicate that he was treated for low back pain in December 1978, when he reported experiencing lower back pain for one and a half weeks. This was noted to be the Veteran's third episode of back pain that year. The records indicate that he had swelling and pain in the lumbar area, but still had full range of motion. The impression is listed as muscle strain.

The Veteran was afforded a separation medical examination in January 1979. The Report of Medical Examination noted that the Veteran's spine was normal.

The Veteran was afforded a VA examination in January 2011 as to the nature and etiology of his low back disability. While this examination report is inadequate for determining the etiology of the Veteran's low back disability, it is probative as to the Veteran's self-reported medical history and current disability. The Veteran reported having back surgery in 1991, which the examiner notes was evidently a laminectomy at L5-S1. The VA examiner diagnosed the Veteran with lumbar degenerative disc disease, spondylolisthesis of L4 on L5 (which appears sacralized), and slight antral listhesis of L3 on L4. The VA examiner also noted that the Veteran had previously undergone a bilateral bone fusion L3-L5 and a suspected laminectomy. The examiner noted that the Veteran had numerous complaints of back pain during service that were always diagnosed as minor sprains, and there is no lay or medical evidence of any other specific back injury during service. 

In November 2013, a VA examiner provided an opinion as to the nature and etiology of the Veteran's low back disability. The VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's current low back disability was incurred in or caused by his service. The VA examiner noted that the Veteran's in-service back examination was normal, and the only diagnosed low back condition during service was muscle strain. He also noted that there was no mechanical issue noted in service that would contribute to a chronic back problem, and there are no post-service medical treatment records indicating a chronic back problem.

In a February 2011 statement, the Veteran stated that his first back strain happened in service, when he carried 70 pound ammunition crates on his shoulders. This is consistent with his military occupation of field artillery. He reported experiencing no back strain, just a tired back, during his first post-service job doing maintenance at a university. At the same time, he was also working in a fast food store, and reported that the standing on his feet at this job made his back hurt. During his next period of employment doing maintenance for a city, his back problems became so severe that he sought medical treatment, first from a chiropractor, and then having back surgery. After the surgery, his surgeon recommended only light duty assignments and no work schedules that required shoveling. He reports that his back problems continued to get worse. 

The Veteran claims that his current low back disability is connected to his service. While laypersons are often competent to opine as to the etiology of a medical disorder, see Layno, 6 Vet. App. at 470, the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned conclusions of the trained health care professional who provided the November 2013 medical opinion. The November 2013 VA opinion is reasoned, thorough, and supported by the record. Therefore, it is the most probative evidence of record. The weight of the evidence is thus against a relationship between the current low back disability and service.

For these reasons, the Board finds that the weight of the evidence, both lay and medical, demonstrates that the Veteran's low back disability was not incurred in service. The preponderance of the evidence of record is against a finding of that the Veteran's current low back disability is etiologically related to service; therefore, the claim of service connection for a low back disability must be denied. As the preponderance of the evidence is against the claim for service connection a low back disability, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


